


EXHIBIT 10.5
































 


DEBUT BROADCASTING CORPORATION, INC.
2007 STOCK INCENTIVE PLAN




 


 


 


 


 




 


 


 


 


 


 


 


 


 


 
Effective December 3, 2007



--------------------------------------------------------------------------------




DEBUT BROADCASTING CORPORATION, INC.
2007 STOCK INCENTIVE PLAN
 
TABLE OF CONTENTS
 
Page


ARTICLE I. DEFINITIONS
1
1.1
 Affiliate
1
1.2
 Agreement
1
1.3
 Award
1
1.4
 Board
1
1.5
 Code
1
1.6
 Committee
1
1.7
 Company
1
1.8
 Date of Exercise
1
1.9
 Exchange Act
1
1.10
 Fair Market Value
2
1.11
 Incentive Option
2
1.12
 Nonqualified Option
2
1.13
 Option
2
1.14
 Participant
2
1.15
 Plan
2
1.16
 Restricted Stock
2
1.17
 Stock
2
1.18
 Stock Bonus
2
1.19
 Ten Percent Stockholder
2
     
ARTICLE II. PURPOSE
2
   
ARTICLE III. ADMINISTRATION
3
3.1
 Administration of Plan
3
3.2
 Authority to Grant Awards
3
3.3
 Persons Subject to Section 16(b)
3
     
ARTICLE IV. AWARD ELIGIBILITY AND LIMITATIONS
3
4.1
 Participation
3
4.2
 Grant of Awards
3
4.3
 Limitations on Incentive Options
3
4.4
 Restricted Stock
4
4.5
 Stock Bonus
4
     
ARTICLE V. STOCK SUBJECT TO PLAN
4
5.1
 Source of Shares
4
5.2
 Maximum Number of Shares
4
5.3
 Forfeitures
4
   
ARTICLE VI. OPTION EXERCISE AND STOCKHOLDER RIGHTS
4
6.1
 Exercise Price
4
6.2
 Right to Exercise
4
6.3
 Maximum Exercise Period
4
6.4
 Transferability
5

 
 
i

--------------------------------------------------------------------------------


 
 
6.5
 Stockholder Rights
5
6.6
 Employee Status
5
   
ARTICLE VII. METHOD OF EXERCISE
5
7.1
 Exercise
5
7.2
 Payment
5
7.3
 Withholding Tax Requirements
5
7.4
 Issuance and Delivery of Shares
5
   
ARTICLE VIII. ADJUSTMENT UPON CORPORATE CHANGES
5
8.1
 Adjustments to Shares
5
8.2
 Substitution of Awards on Merger or Acquisition
6
8.3
 Effect of Certain Transactions
6
8.4
 No Adjustment Upon Certain Transactions
6
8.5
 Fractional Shares
7
   
ARTICLE IX. LEGAL COMPLIANCE CONDITIONS
7
9.1
 General
7
9.2
 Representations by Participants
7
   
ARTICLE X. GENERAL PROVISIONS
7
10.1
 Effect on Employment
7
10.2
 Unfunded Plan
7
10.3
 Rules of Construction
7
10.4
 Governing Law and Venue
7
10.5
 Compliance with Section 16 of the Exchange Act
8
10.6
 Amendment
8
10.7
 Duration of Incentive Options
8
10.8
 Waiver of Jury Trail
8
10.9
 Effective Date of Plan
8
 
   



 
ii

--------------------------------------------------------------------------------




DEBUT BROADCASTING CORPORATION, INC.
2007 STOCK INCENTIVE PLAN


 
PREAMBLE
 
WHEREAS, Debut Broadcasting Corporation, Inc. (hereinafter the “Company”)
desires to provide stock options as a means to attract, retain and motivate key
corporate personnel, through ownership of stock of the Company, and to attract
individuals of outstanding ability to render services to and enter the
employment of the Company or its subsidiaries;
 
 
WHEREAS, the Company intends that the Plan provide for option awards that
qualify as “incentive stock options” within the meaning of section 422 of the
Code, as well as options that are not so qualified;


 
WHEREAS, the Company further intends that this Plan be administered in a manner
so that it amounts paid to certain officers of the Company hereunder may be
treated as "performance-based compensation" described in section 162(m)(4)(C) of
the Code;
 
 
WHEREAS, the Company intends that this Plan and Awards granted hereunder will
conform to the requirements for exemption set forth under Securities and
Exchange Commission Rule 16b-3;
 
NOW, THEREFORE, the Company hereby establishes the Debut Broadcasting
Corporation, Inc. 2007 Stock Incentive Plan:
 
ARTICLE I. DEFINITIONS
 
1.1 Affiliate. A corporate parent, corporate subsidiary, limited liability
company, partnership or other business entity that is directly or indirectly
wholly-owned or controlled by the Company.
 
1.2 Agreement. A written agreement (including any amendment or supplement
thereto) between the Company or Affiliate and a Participant specifying the terms
and conditions of an Award granted to such Participant.
 
1.3 Award. A right that is granted under the Plan to a Participant by the
Company, which may be in the form of Options, Restricted Stock or Stock Bonus.
 
1.4 Board. The board of directors of the Company.
 
1.5 Code. The Internal Revenue Code of 1986, as amended.
 
1.6 Committee. The committee that is designated by the Board as the
“compensation committee” or otherwise designated to administer the Plan;
provided that in the absence of a designation of a committee for this purpose,
the full Board shall be the Committee. In the event that any common class of
equity securities of the Company is or becomes subject to registration under
section 12 of the Exchange Act, the Committee shall be composed of at least two
individuals (or such number that satisfies the requirements of section
162(m)(4)(C) of the Code, Rule 16b-3 of the Exchange Act and the member rules of
any trading exchange (e.g., the New York Stock Exchange or the NASDAQ Stock
Market) or automated quotation system or reporting system (e.g., the OTC
Bulletin Board System) upon which Stock is traded).
 
1.7 Company. Debut Broadcasting Corporation, Inc. and its successors.
 
1.8 Date of Exercise. The date that the Company accepts tender of the exercise
price of an Option.
 
1.9 Exchange Act. The Securities Exchange Act of 1934, as amended.
 
1

--------------------------------------------------------------------------------


1.10 Fair Market Value. On any given date, Fair Market Value shall be the
applicable description below:
 

 
(a)
If the Stock is traded on a trading exchange (e.g., the New York Stock Exchange
or the NASDAQ National Market), Fair Market Value shall be determined by
reference to the price of the Stock on such exchange or system with respect to
the date for which Fair Market Value is being determined.

 

 
(b)
If the Common Stock is not then listed on an exchange or the NASDAQ National
Market, but is quoted on the NASDAQ Small Cap Market, the NASDAQ electronic
bulletin board or the National Quotation Bureau pink sheets, the average of the
closing bid and asked prices per share for the Common Stock as quoted by NASDAQ
or the National Quotation Bureau, as the case may be, on the last trading day
immediately preceding such date.

 

 
(c)
If the Stock is not traded on a recognized exchange or automated trading system,
Fair Market Value shall be the value determined in good faith by the Committee
in accordance with section 409A of the Code.

 
1.11 Incentive Option. An Option that is intended to qualify as an “incentive
stock option” within the meaning of section 422 of the Code. An Incentive
Option, or a portion thereof, shall not be invalid for failure to qualify under
section 422 of the Code, but shall be treated as a Nonqualified Option.
 
1.12 Nonqualified Option. An Option that is not an Incentive Option.
 
1.13 Option. The right that is granted hereunder to a Participant to purchase
from the Company a stated number of shares of Stock at the price set forth in an
Agreement. As used herein, an Option includes both Incentive Options and
Nonqualified Options.
 
1.14 Participant. A director, officer, employee, consultant or advisor of the
Company or of an Affiliate who satisfies the requirements of Article IV and is
selected by the Committee to receive an Award.
 
1.15 Plan. The Debut Broadcasting Corporation, Inc. 2007 Stock Incentive Plan.
 
1.16 Restricted Stock. A grant of Stock that is subject to restrictions on
transfer and/or a risk of forfeiture by and to the Participant, as described in
Section 4.4. Restricted Stock that is awarded to a Participant shall cease to be
Restricted Stock at the time that such restrictions and risks of forfeiture
lapse in accordance with the terms of the Agreement or Plan.
 
1.17 Stock. The common stock of the Company.
 
1.18 Stock Bonus. A grant of Common Stock as described in Section 4.5.
 
1.19 Ten Percent Stockholder. An individual who owns more than 10% of the total
combined voting power of all classes of stock of the Company or an Affiliate at
the time he is granted an Incentive Option. For the purpose of determining if an
individual is a Ten Percent Stockholder, he shall be deemed to own any voting
stock owned (directly or indirectly) by or for his brothers and sisters (whether
by whole or half blood), spouse, ancestors or lineal descendants and shall be
considered to own proportionately any voting stock owned (directly or
indirectly) by or for a corporation, partnership, estate or trust of which such
individual is a stockholder, partner or beneficiary.
 
ARTICLE II. PURPOSE
 
The purpose of this Plan is to encourage ownership of Stock of the Company by
directors, officers, employees, consultants and advisors of the Company and any
current or future Affiliate. This Plan is intended to provide an incentive and
bonus for maximum effort in the successful operation of the Company and is
expected to benefit the stockholders by associating the interests of the
Company’s employees with those of its stockholders and by enabling the Company
to attract and retain personnel of the best available talent through the
opportunity to share, by the proprietary interests created by this Plan, in the
increased value of the Company’s shares to which such personnel have
contributed. The benefits of this Plan are not a substitute for compensation
otherwise payable to Company employees pursuant to the terms of their
employment. Proceeds from the purchase of Stock pursuant to this Plan shall be
used for the general business purposes of the Company.
 
2

--------------------------------------------------------------------------------


ARTICLE III. ADMINISTRATION
 
3.1 Administration of Plan. The Plan shall be administered by the Committee. The
express grant in the Plan of any specific power to the Committee shall not be
construed as limiting any power or authority of the Committee. Any decision made
or action taken by the Committee to administer the Plan shall be final and
conclusive. No member of the Committee shall be liable for any act done in good
faith with respect to this Plan or any Agreement or Award. The Company shall
bear all expenses of Plan administration. In addition to all other authority
vested with the Committee under the Plan, the Committee shall have complete
authority to:
 

 
(a)
Interpret all provisions of this Plan;

 

 
(b)
Prescribe the form of any Agreement and notice and manner for executing or
giving the same;

 

 
(c)
Make amendments to all Agreements;

 

 
(d)
Adopt, amend, and rescind rules for Plan administration; and

 

 
(e)
Make all determinations it deems advisable for the administration of this Plan.

 
3.2 Authority to Grant Awards. The Committee shall have authority to grant
Awards upon such terms the Committee deems appropriate and that are not
inconsistent with the provisions of this Plan. Such terms may include conditions
on the exercise of all or any part of an Option or the lapse of restrictions on
Restricted Stock.
 
3.3 Persons Subject to Section 16(b). Notwithstanding anything in the Plan to
the contrary, the Committee, in its absolute discretion, may bifurcate the Plan
so as to restrict, limit or condition the use of any provision of the Plan to
participants who are officers and directors subject to section 16(b) of the
Exchange Act, without so restricting, limiting or conditioning the Plan with
respect to other Participants.
 
ARTICLE IV. AWARD ELIGIBILITY AND LIMITATIONS
 
4.1 Participation. The Committee may from time to time designate directors,
officers, employees, consultants and advisors to whom Awards are to be granted
and who are eligible to become Participants. Such designation shall specify the
number of shares of Stock, if any, subject to each Award. All Awards granted
under this Plan shall be evidenced by Agreements that shall be subject to
applicable provisions of this Plan or such other provisions as the Committee may
adopt that are not inconsistent with the Plan.
 
4.2 Grant of Awards. An Award shall be deemed to be granted to a Participant at
the time that the Committee designates in a writing that is adopted by the
Committee as the grant of an Award, and that makes reference to the name of the
Participant and the number of shares of Stock that are subject to the Award.
Accordingly, an Award may be deemed to be granted prior to the approval of this
Plan by the stockholders of the Company and prior to the time that an Agreement
is executed by the Participant and the Company. Notwithstanding any language in
an Agreement or other document to the contrary, if this Plan is not approved by
the stockholders of the Company in a manner that satisfies Treasury Regulations
within 12 months of the adoption of this Plan by the Board, all Options granted
hereunder shall be treated as Nonqualified Options.
 
4.3 Limitations on Incentive Options. A person who is not an employee of the
Company or an Affiliate is not eligible to receive an Incentive Option. To the
extent that the aggregate Fair Market Value of Stock with respect to which
Incentive Options are exercisable for the first time by a Participant during any
calendar year (under all stock incentive plans of the Company and its
Affiliates) exceeds $100,000 (or the amount specified in section 422 of the
Code), determined as of the date an Incentive Option is granted, such Options
shall be treated as Nonqualified Options. This provision shall be applied by
taking Incentive Options into account in the order in which they were granted.
 
3

--------------------------------------------------------------------------------


4.4 Restricted Stock. An award of Restricted Stock to a Participant is a grant
of Stock that is subject to forfeiture and/or restrictions on transfer that are
identified in an Agreement. A Participant who receives Restricted Stock shall be
treated as a stockholder of the Company for all purposes, except that the rights
of the Participant may be limited under the terms of the Agreement. Unless
otherwise specified in an Agreement, Participants shall be entitled to receive
dividends on and exercise voting rights with respect to shares of Restricted
Stock.
 
4.5 Stock Bonus. Notwithstanding any other provision of the Plan, the Committee
may grant Stock Bonuses, as compensation or as bonuses, to such service
providers as the Committee may select in its sole discretion from time to time.
After the Committee determines that it will offer Stock Bonuses under the Plan,
it shall advise the offeree in writing of the terms and conditions related to
the offer, including the number of shares of Stock that such person shall be
entitled to receive, the time within which such person must accept such offer,
and the manner of acceptance of such offer.
 
ARTICLE V. STOCK SUBJECT TO PLAN
 
5.1 Source of Shares. Upon the exercise of an Option, lapse of restrictions on
Restricted Stock or the grant a Stock Bonus, the Company shall deliver to the
Participant authorized but previously unissued Stock or Stock that is held by
the Company in treasury.
 
5.2 Maximum Number of Shares. The maximum aggregate number of shares of Stock
that may be issued pursuant to the Plan is 1,000,000 shares, subject to
increases and adjustments as provided in Article VIII. No person may receive
Options during any 12-month period to purchase more than 200,000 shares of
Stock.
 
5.3 Forfeitures. If any Option granted hereunder expires or terminates for any
reason without having been exercised in full, or Restricted Stock is forfeited,
the shares of Stock subject thereto shall again be available for issuance of an
Award under this Plan.
 
ARTICLE VI. OPTION EXERCISE AND STOCKHOLDER RIGHTS
 
6.1 Exercise Price. Unless otherwise determined by the Committee and/or stated
in the Participant’s Agreement, the exercise price of shares subject to an
Option shall be the Fair Market Value of such shares as determined by the
Committee on the date of grant. Notwithstanding the foregoing, in no event shall
the exercise price of an Incentive Option be less than 100% of the Fair Market
Value of a share of Stock on the date the Incentive Option is granted, or 110%
of the Fair Market Value of a share of Stock on the date the Incentive Option is
granted in the case of a Ten Percent Stockholder. Notwithstanding the foregoing,
in no event shall the exercise price of a Nonqualified Option be less than the
100% of the Fair Market Value of a share of Stock on the date the Nonqualified
Option is granted.
 
6.2 Right to Exercise. An Option may be exercisable on the date of grant or on
such other date(s) established by the Committee or as provided in an Agreement,
provided, however, that Options granted to officers or directors subject to
section 16 of the Exchange Act shall not be exercisable or transferable, and
restrictions on Restricted Stock shall not lapse, until at least six months
after the Award is granted.
 
6.3 Maximum Exercise Period. The maximum period in which an Option may be
exercised shall be determined by the Committee on the date of grant except that
no Incentive Option shall be exercisable after the expiration of ten years (five
years in the case of Incentive Options granted to a Ten Percent Stockholder)
from the date it was granted. A Participant must exercise an Incentive Option
while he is an employee of the Company or an Affiliate or within three months of
termination of employment with the Company and its Affiliates (one year in the
case of termination due to disability or death), or, if sooner, within a period
of time designated in the Participant’s Agreement.
 
4

--------------------------------------------------------------------------------


6.4 Transferability. An Award granted under this Plan shall not be transferable
except by will or by the laws of descent and distribution, and shall be
exercisable during the lifetime of the Participant only by the Participant;
provided, however, that a Nonqualified Option or Restricted Stock may be
transferable to the extent provided in an Agreement. No right or interest of a
Participant in any Award shall be liable for, or subject to, any lien,
obligation or liability of such Participant.
 
6.5 Stockholder Rights. No Participant shall have any rights as a stockholder
with respect to shares subject to Options prior to the Date of Exercise of such
Option, and if requested, has given the representation described in Section 9.2.
 
6.6 Employee Status. The Committee shall determine the extent to which a leave
of absence for military or government service, illness, temporary disability, or
other reasons shall be treated as a termination or interruption of employment
for purposes of determining questions of forfeiture and exercise of an Award
after termination of employment. With respect to an Incentive Option, such
period of unemployment that is longer than three months following termination
may be treated as employment if consistent with section 422 of the Code pursuant
to a federal statute, Treasury Regulation, or a published ruling of the Internal
Revenue Service that has general application.
 
ARTICLE VII. METHOD OF EXERCISE
 
7.1 Exercise. An Option granted hereunder shall be deemed to have been exercised
on the Date of Exercise. Subject to the provisions of Articles VI and IX, an
Option may be exercised in whole or in part at such times and in compliance with
such requirements as the Committee shall determine.
 
7.2 Payment. Except as otherwise provided by the Agreement, payment of the
Option price shall be made in cash (including an exercise involving the pledge
of shares and a loan through a broker described in Securities and Exchange
Commission Regulation T), actual or constructive delivery of Stock that was
acquired at least six months prior to the exercise of the Option, other
consideration acceptable to the Committee, or a combination thereof; provided,
however, that a form of payment other than cash that is received by the Company
on the Date of Exercise is only acceptable to the extent that the same is
approved by the Committee. Payment of the exercise price must include payment of
tax withholdings, as described in Section 7.3, in cash unless the Company
consents to alternative arrangements for withholdings.
 
7.3 Withholding Tax Requirements. For a Participant who is an employee of the
Company or an Affiliate, upon the exercise of a Nonqualified Option or the lapse
of restrictions on Restricted Stock, the Participant shall, upon notification of
the amount due, pay to the Company amounts necessary to satisfy applicable
federal, state and local withholding tax requirements or shall otherwise make
arrangements satisfactory to the Company for such requirements. Such withholding
requirements shall not apply to the exercise of an Incentive Option, or to a
disqualifying disposition of Stock that is acquired with an Incentive Option,
unless the Committee gives the Participant notice that withholding described in
this Section is required.
 
7.4 Issuance and Delivery of Shares. Shares of Stock issued pursuant to the
exercise of Options hereunder shall be delivered to Participants by the Company
(or its transfer agent) as soon as administratively feasible after a Participant
exercises an Option hereunder, the lapse of restrictions on Restricted Stock or
is granted a Stock Bonus, and executes any applicable agreement described in
Section 9.2 that the Company requires.
 
ARTICLE VIII. ADJUSTMENT UPON CORPORATE CHANGES
 
8.1 Adjustments to Shares. The number and kind of shares of Stock with respect
to which Awards hereunder may be granted (both overall and individual
limitations) and which are the subject of outstanding Awards, and the maximum
number and exercise price thereof, shall be adjusted as the Committee determines
to be appropriate, in the event that:
 

 
(a)
the Company or an Affiliate effects one or more Stock dividends, Stock splits,
reverse Stock splits, subdivisions, consolidations or other similar events;

 
 
5

--------------------------------------------------------------------------------


 
 

 
(b)
the Company or an Affiliate engages in a transaction to which section 424 of the
Code applies; or

 

 
(c)
there occurs any other event that in the judgment of the Committee necessitates
such action;

 
provided, however, that if an event described in paragraph (a) or (b) occurs,
the Committee shall make adjustments to the limit on Awards specified in Section
5.2 that are proportionate to the modifications of the Stock that are on account
of such corporate changes.
 
8.2 Substitution of Awards on Merger or Acquisition. The Committee may grant
Awards in substitution for stock awards, stock options, stock appreciation
rights, restricted stock or similar awards held by an individual who becomes an
employee of the Company or an Affiliate in connection with a transaction to
which section 424(a) of the Code applies. The terms of such substituted Awards
shall be determined by the Committee in its sole discretion, subject only to the
limitations of Article V.
 
8.3 Effect of Certain Transactions. In the event that the Company is a party to
a merger or other reorganization, whether or not such merger or reorganization
constitutes a Change in Control, outstanding Awards shall be subject to the
agreement of merger or reorganization. Such agreement may provide, without
limitation, for the assumption of outstanding Awards by the surviving entity, or
a parent or subsidiary of such entity (“Successor Entity”), for their
continuation by the Company (if the Company is a surviving corporation), for the
conversion of the Awards into an award of an option for, or restricted shares
of, as applicable, the common stock of the Successor Corporation, for
accelerated vesting, or for their cancellation, in all cases without the consent
of the Participant. Provided, however, in the event that such agreement provides
for the cancellation of the Awards, each holder shall be entitled to the same
consideration or the equivalent value in cash, as provided in such agreement, as
the consideration received by the holder of Common Stock pursuant to the
agreement with respect to all Awards whether or not vested on the date of the
transaction (subject to Section 8.3(b)). Any determination to made hereunder
shall be made by the Committee and its determination shall be final, binding and
conclusive.
 

 
(a)
A Change in Control will be deemed to have occurred for purposes hereof in the
event of (i) a liquidation or winding up of the affairs of the Company, (ii) a
sale or disposition of all or substantially all of the assets of the Company and
its subsidiaries; or (iii) a merger, consolidation or other transaction in which
holders of the Company’s voting power prior to such transaction hold, after such
transaction, less than 50% of the Company’s voting power. 

 

 
(b)
Notwithstanding the foregoing, a portion of the acceleration of vesting
described in this Section shall not occur with respect to an Award to the extent
such acceleration of vesting would cause the Participant or holder of such Award
to realize less income, net of taxes, after deducting the amount of excise taxes
that would be imposed pursuant to section 4999 of the Code, than if accelerated
vesting of that portion of the Award did not occur. If any portion of any Award
remains unvested due to this Section 8.3(b) due to a transaction in which the
Company is not the surviving entity after the transaction, or the survives only
as a subsidiary or is otherwise controlled by the Successor Entity, such portion
of the Award shall be assumed by the Successor Entity, or converted into award
of an option for, or restricted shares, as applicable, of the common stock of
the surviving entity, subject to the terms and conditions that are equivalent to
the terms and conditions of this Award in all material respects.

 

 
(c)
Notwithstanding anything to the contrary contained herein, a change in ownership
that occurs as a result of a public offering of the Company’s equity securities
that is approved by the Board shall not alone constitute a Change in Control.

 
8.4 No Adjustment upon Certain Transactions. The issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, for cash or property, or for labor or services rendered, either upon
direct sale or upon the exercise of rights or warrants to subscribe therefor, or
upon conversion of shares or obligations of the Company convertible into such
shares or other securities, shall not affect, and no adjustment by reason
thereof shall be made with respect to, outstanding Awards.
 
6

--------------------------------------------------------------------------------


8.5 Fractional Shares. Only whole shares of Stock may be acquired through the
exercise of an Option. Any amounts tendered in the exercise of an Option
remaining after the maximum number of whole shares have been purchased will be
returned to the Participant.
 
ARTICLE IX. LEGAL COMPLIANCE CONDITIONS
 
9.1 General. No Award shall be exercisable, no Stock or Restricted Stock shall
be issued, no certificates for shares of Stock shall be delivered, and no
payment shall be made under this Plan except in compliance with all federal or
state laws and regulations (including, without limitation, withholding tax
requirements), federal and state securities laws and regulations and the rules
of all securities exchanges or self-regulatory organizations on which the
Company’s shares may be listed. The Company shall have the right to rely on an
opinion of its counsel as to such compliance. Any certificate issued to evidence
shares of Stock issued pursuant to this Plan may bear such legends and
statements as the Committee upon advice of counsel may deem advisable to assure
compliance with federal or state laws and regulations. No Award shall be
exercisable, no Stock or Restricted Stock shall be issued, no certificate for
shares shall be delivered and no payment shall be made under this Plan until the
Company has obtained such consent or approval as the Committee may deem
advisable from any regulatory bodies having jurisdiction over such matters.
 
9.2 Representations by Participants. As a condition to the exercise of an Award,
the Company may require a Participant to represent and warrant at the time of
any such exercise that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares. At the option
of the Company, a stop transfer order against any shares of Stock may be placed
on the official stock books and records of the Company, and a legend indicating
that the Stock may not be pledged, sold or otherwise transferred unless an
opinion of counsel was provided (concurred in by counsel for the Company) and
stating that such transfer is not in violation of any applicable law or
regulation may be stamped on the stock certificate in order to assure exemption
from registration. The Committee may also require such other action or agreement
by the Participants as may from time to time be necessary to comply with federal
or state securities laws. This provision shall not obligate the Company or any
Affiliate to undertake registration of options or stock hereunder.
 
ARTICLE X. GENERAL PROVISIONS
 
10.1 Effect on Employment. Neither the adoption of this Plan, its operation, nor
any documents describing or referring to this Plan (or any part thereof) shall
confer upon any employee any right to continue in the employ of the Company or
an Affiliate or in any way affect any right and power of the Company or an
Affiliate to terminate the employment of any employee at any time with or
without assigning a reason therefor.
 
10.2 Unfunded Plan. The Plan, insofar as it provides for grants, shall be
unfunded, and the Company shall not be required to segregate any assets that may
at any time be represented by grants under this Plan. Any liability of the
Company to any person with respect to any grant under this Plan shall be based
solely upon contractual obligations that may be created hereunder. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.
 
10.3 Rules of Construction. Headings are given to the articles and sections of
this Plan solely as a convenience to facilitate reference. The masculine gender
when used herein refers to both masculine and feminine. The reference to any
statute, regulation or other provision of law shall be construed to refer to any
amendment to or successor of such provision of law.
 
10.4 Governing Law and Venue. This Plan and any Agreement hereunder shall be
construed and enforced in accordance with the laws of the State of
Tennessee without regard to its principles of conflicts of laws. Each party
hereby irrevocably and unconditionally consents to venue in any state or federal
court located in the City of Nashville, Tennessee (the “Nashville Courts”) for
any litigation arising out of or relating to this Plan and any Agreement
hereunder, and each party hereby waives any objection to the laying of venue of
any such litigation in the Nashville Courts and agrees not to plead or claim in
any Nashville Court that such litigation brought therein has been brought in an
inconvenient forum. The Company and all Participants hereby irrevocably and
unconditionally consents to a Nashville Court applying Tennessee law to any
litigation arising out of or relating to this Plan and any Agreement hereunder.
 
7

--------------------------------------------------------------------------------


10.5 Compliance with Section 16 of the Exchange Act. In the event that any
common class of equity securities of the Company becomes subject to registration
under section 12 of the Exchange Act, transactions under this Plan are intended
to comply with all applicable conditions of Rule 16b-3 or its successors under
the Exchange Act. To the extent any provision of this Plan or action by
Committee fails to so comply, it shall be deemed null and void to the extent
permitted by law and deemed advisable by the Committee.
 
10.6 Amendment. The Board may amend or terminate this Plan at any time;
provided, however, an amendment that would have a material adverse effect on the
rights of a Participant under an outstanding Award is not valid with respect to
such Award without the Participant’s consent, except as necessary for Incentive
Options to maintain qualification under the Code; and provided, further, that
the stockholders of the Company must approve the following:
 

 
(a)
12 months before or after the date of adoption, any amendment that increases the
aggregate number of shares of Stock that may be issued under Incentive Options
or changes the employees (or class of employees) eligible to receive Incentive
Options;

 

 
(b)
before the effective date thereof, any amendment that increases the period
during which Incentive Options may be granted or exercised; and

 

 
(c)
in the event that a common class of equity securities of the Company becomes
traded on an exchange or market system before the effective date thereof, any
amendment that increases the number of shares in the aggregate which may be
issued pursuant to Awards granted under the Plan except pursuant to Article
VIII.

 
10.7 Duration of Incentive Options. Incentive Option awards shall not be made
with respect to the shares of Stock specified in Section 5.2 more than ten years
after the earlier of the date that the Plan is adopted by the Board or the date
that the Plan is approved by stockholders. If the number of shares specified in
Section 5.2 is increased by an amendment to this Plan, Incentive Options may be
awarded with respect to such increased shares for a period of ten years after
the earlier of the date that the amendment to the Plan is adopted by the Board
or the date that the amendment is approved by stockholders in a manner that
satisfies Treasury Regulations. Incentive Options granted before such dates
shall remain valid in accordance with their terms.
 
10.8Waiver of Jury Trial. EACH PARTICIPANT HEREUNDER HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHTS HE OR SHE MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS PLAN OR ANY AGREEMENT
HEREUNDER OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS
WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING FROM ANY
SOURCE INCLUDING, BUT NOT LIMITED TO, THE CONSTITUTION OF THE UNITED STATES OR
ANY STATE THEREIN, COMMON LAW OR ANY APPLICABLE STATUTE OR REGULATIONS. BY
AGREEING TO RECEIVE AN AWARD, EACH PARTICIPANT HERETO ACKNOWLEDGES THAT HE OR
SHE IS KNOWINGLY AND VOLUNTARILY WAIVING HIS OR HER RIGHT TO DEMAND TRIAL BY
JURY.
 
10.9 Effective Date of Plan. This Plan shall be effective as of December 3,
2007, and Awards may be granted hereunder at any time after such adoption.

8

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the undersigned officer has executed this Plan as of
December 3, 2007.




DEBUT BROADCASTING CORPORATION, INC.


 
By: /s/ Robert J. Marquitz     
Name: Robert J. Marquitz
Title: Chairman/President




9

--------------------------------------------------------------------------------



 